DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 01/15/2021.   Claims 1-5, 7-15 are pending in the application. As such, Claims 1-5, 7-15 have been examined.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 01/15/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-5, 7-15 have been examined.  

Response to Arguments 
4.         In response to Applicant’s amendments to claims 1-3, 5 and 7-11, the previous claim interpretations of said claims 1-3, 5 and 7-11 under U.S.C. §112(f) are respectfully reconsidered and withdrawn.
5. 	Furthermore, in response to Applicant’s amendments and remarks filed 01/15/2021 directed to independent claims 1, 8, and 12-15, the previous rejections of said claims 1, 8, and 12-15 under U.S.C. 102(a)(1) as being anticipated by Tetsuro Chino (U.S. Patent: 5,761,637), 
Allowable Subject Matter
6.       Claims 1-5, 7-15 are found allowable over the prior art of record.
7.	The following is an Examiner’s Statement of Reasons for Allowance:

    PNG
    media_image1.png
    462
    778
    media_image1.png
    Greyscale
Claims 1-5, 7-15 are found allowable over the prior art of record for at least the following rationale. The CHINO reference, teaches, see e.g.,  dialog classifiers comprising V1-V7 utterance ID as indexing in further association with conversations set A-8 in consideration of discourse structure section 7, 9. In this configuration, CHINO further references how sound memory section 2 classifies the dialogue-sound by unit of utterance and stores the dialogue-sound with time information. Furthermore, CHINO’s Fig.1 discloses a structure generation rule memory section 8 accompanied by a generating approach directed to stage classify/function ruling in order to offer an extracted clue from the input utterance. (See e.g., CHINO, Col. 3, Lines 23-39, Col. 9, Lines 5-29, Fig. 1). 
Notwithstanding, CHINO’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations as specifically  amended in independent Claims independent claims 1, 8, and 12-15.
Similarly, dependent Claims 2-5, 7; and 9-11 further limit allowable independent Claims 1, and 8 correspondingly, and thus are also found allowable over the prior art of record by virtue of their dependency.


Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Meena et al., (Meena, R., Skantze, G., & Gustafson, J. (2014). Data-driven models for timing feedback responses in a Map Task dialogue system. Computer Speech & Language, 28(4), 903-922), discloses “…a data-driven approach to building models for online detection of suitable feedback response locations in the user's speech…first collected human–computer interaction data using a spoken dialogue system that can perform the Map Task with users (albeit using a trick). On this data, we trained various models that use automatically extractable prosodic, contextual and lexico-syntactic features for detecting response locations. Next, we implemented a trained model in the same dialogue system and evaluated it in interactions with users. The subjective and objective measures from the user evaluation confirm that a model trained on speaker behavioural cues offers both smoother turn-transitions and more responsive system behaviour....” (See e.g., Meena et al., Abstract).
Please, see PTO-892 for additional applicable references and details.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656